DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification filed  07/25/2022 has been entered.
Status of Claims
Applicant’s cancellation of claims 1-16  in the reply filed on 07/25/2022 is acknowledged.
Applicant’s amendment of claim 17 in the reply filed on 07/25/2022 is acknowledged.
Applicant’s addition of new claim 27 in the reply filed on 07/25/2022 is acknowledged.
Claims 17-27 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 17, Choi et al., US 2014/0213002 taken with Zou et al., US 2020/0162693 discloses all limitations of claim 17 except for that “the second substrate electrode including an upper portion having a substantially flat top surface and disposed on the upper surface of the substrate and a lower portion disposed on the lower surface of the substrate, and wherein the upper portion of the first substrate electrode of a first light emitting source and the upper portion of the second substrate electrode of a second light emitting source adjacent to the first light emitting light is spaced apart by a first distance less than a width of the light emitting source along the first direction.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893